DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-5, 7 and 11-24 are pending and under examination in this office action. Claims 21-24 are new.

Receipt is acknowledged of the Information Disclosure Statement filed March 18, 2022. The Examiner has considered the references cited therein to the extent that each is a proper citation. Please see the attached USPTO Form 1449.

Claims 1, 3-5, 7, 12-13, 16-18 and 20 are objected to because of the following informalities:  The claims recite “currently amended” as the identifier but fails to show the amendment to the claims.  Appropriate correction is required identifying the amendment.

The rejection of Claim  12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn based on the amendment to the claims found persuasive.

Claim(s) 1-5, 7, 9-10, 14 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sand et al. (US 2016/0235851) is withdrawn based on the amendment and argument to the claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7 and 11-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 5,176,918) in view  of Sand et al. (US 2016/0235851)and further in view of Dmowski et al. (WO 2008/083158) and Tsuk (US4933184) and Hussain et al. (Pak. J. Pharm. Sci., Vol.25, No.1, January 2012, pp.227-232)
With regards to instant claim 1, Sand teaches a topical transdermal formulation (see abstract) comprising sodium bicarbonate (see 0126, 0259), benzyl alcohol (see 0151, as required by instant claims 1-3, and 9-10, see also claim 1), soy lecithin, (as required by instant claims 2-5, and 7, see claim 1 and 3) a surfactant (see 0056), phosphatidylcholine(as required by instant claims 23-24, see 0261). Sand further teaches sodium bicarbonate is 11% (i.e., within the claimed limitation of claim 14) and 
However, fails to teach the transdermal formulation has almond oil and menthol (as required by instant claim 6). 
Jones teaches a transdermal/topical formulation comprising sodium carbonate (see abstract, col. 1, lines 25+) with menthol (see col. 1, lines 42+)  wherein the menthol  is from 0.1- 0.5% (see col. 1, lines 42+) 
 Dmowski teaches a transdermal formulation (see pg 3, lines 20+, pg 4, lines 4+) comprising buffering agents (see pg 5, lines 15+) such as sodium carbonate, sodium bicarbonate, or combinations thereof (see pg 9, lines 20+) that further comprises a penetration enhancer (as required by instant claim 2, see pg 10, lines 5+) isopropyl palmitate (see pg 9, lines 5+). With regards to claims 3-4, Dmowski teaches the formulation comprises fatty acid such as lauric acid (see pg 9, lines 25+), a polar solvent such as ethanol and water (see pg 5, lines 15+, as required by instant claims 6-7), an emulsifier and a surfactant (see page 5, as required by instant claim10), wherein the surfactant is Sodium Lauryl sulfate (as required by claim 12).
Tsuk teaches a transdermal formulation comprising menthol, buffers, propylene glycol, mineral oil (see col. 3, lines 25+) which is interpreted as a penetration enhancer in a cream or lotion to be applied to the skin. 

 One of ordinary skill in the art would have expanded the teachings of Sand to include Jones, Dmowski, Tsuk and Hussain to formulate a transdermal formulation such as cream, lotion or ointment with a reasonable expectation because the agents have been used or known as agents for use in transdermal formulation. 
With regards to the concentration of instant claims 20-21, it should be noted that the concentration of the active ingredient is a result-effective variable, i.e., a variable that achieves a recognized result and, therefore, the determination of the optimum or workable dosage range would have been well within the practice of routine experimentation by the skilled artisan, absent factual evidence to the contrary, and, further, absent any evidence demonstrating a patentable difference between the compositions used and the criticality of the amount(s).
Applicant’s argument is moot based on the new reference necessitated by amendment to the claim.
	
Maintained Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7 and 11-24 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent 11052,152, . 
       Both sets of claims refer to a transdermal formulation comprising wherein the instant claims recite a buffering agent, the formulation comprising the buffering agent and comprising benzyl alcohol and/or steric acid; wherein the buffering agent comprises sodium bicarbonate or sodium carbonate and the patented claims recite a topical formulation comprising sodium bicarbonate, wherein said formulation comprises a penetrant that provides a lecithin at 5%-15% w/w of said formulation and sodium bicarbonate at 20%-40% w/w of the formulation, wherein said formulation further comprises an isopropyl palmitate, benzyl alcohol at 0.5%-20% w/w of the formulation, propylene glycol at about 1%-5% w/w of the formulation, poloxamer 407 at 1%-15% w/w of the formulation. The scope of the claims overlaps, therefore one of ordinary skill in the art would have been motivated to use the patented claims in practicing the claimed invention. The claims recite an open claim language which does not exclude other agents and base on the intended use, one of ordinary skill in the art would add or omit agent that are useful or not useful for the intended end use
   In view of the foregoing, the patented claims and the current application claims are obvious variations.
 
Claims 1-5, 7 and 11-24 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 - 19 of U.S. Patent Application No. 17/168,111. Although the conflicting claims are not identical, they are not patentably distinct from each other. The reasons are as follows: The claims of the instant claims refer to a transdermal formulation comprising a buffering agent and the claims of the copending recites a method of treating melasma comprising administering a buffering agent comprising sodium bicarbonate topically. Although the instant claims do not per-se teach treating melasma, when the specification is used as a dictionary the instant specification teaches using the instant transdermal formulation for treating melasma, therefore it would have been obvious to 
 	Both applications recite using the same compositions and/or derivatives thereof. The compositions recited in the claims are anticipatory of each other.
In view of the foregoing, the copending application claims and the current application claims are obvious variations.
Claims 1-5, 7 and 11-24  are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 -20 of U.S. Patent Application No. 17/168,114. Although the conflicting claims are not identical, they are not patentably distinct from each other. The reasons are as follows:
The claims of the instant claims refer to a transdermal formulation comprising a buffering agent and the claims of the copending recites a method of treating gout (same buffering agent sodium carbonate) comprising administering a buffering agent comprising sodium bicarbonate topically. Although the instant claims do not per-se teach treating gout, when the specification is used as a dictionary the instant specification teaches using the instant transdermal formulation for treating gout, therefore it would have been obvious to one of ordinary skill in the art to treat gout with the instant formulation with a reasonable expectation of success.
 	Both applications recite using the same compositions and/or derivatives thereof. The compositions recited in the claims are anticipatory of each other.
In view of the foregoing, the copending application claims and the current application claims are obvious variations.

Claims 1-5, 7 and 11-24 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 - 19 of U.S. Patent Application No. 17/488143. Although the conflicting claims are not identical, they are not patentably distinct from each other. The reasons are as follows:
The claims of the instant claims refer to a transdermal formulation comprising a buffering agent and the claims of the copending recites a formulation suitable for transdermal delivery comprising a buffering agent and a menthol, a penetration enhancer lecithin.

In view of the foregoing, the copending application claims and the current application claims are obvious variations.

Claims 1-5, 7 and 11-24 are provisionally rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1 - 19 of U.S. Patent Application No. 17/488132. Although the conflicting claims are not identical, they are not patentably distinct from each other. The reasons are as follows:
The claims of the instant claims refer to a transdermal formulation comprising a buffering agent and the claims of the copending recites a formulation suitable for transdermal delivery comprising a buffering agent, benzyl alcohol, a penetration enhancer as recited by instant claim. It would have been obvious to use the same penetration enhancer as claimed by the instant claims.
Both applications recite using the same compositions and/or derivatives thereof. The compositions recited in the claims are obvious of each other. The polar solvent in the copending claims can be substituted with menthol as required by both sets of claims.
In view of the foregoing, the copending application claims and the current application claims are obvious variations.

Claims 1-5, 7 and 11-24 are rejected under the judicially created doctrine of obviousness- type double patenting as being unpatentable over claims 1- 20 of U.S. Patent No. 10,933088. Although the conflicting claims are not identical, they are not patentably distinct from each other. The reasons are as follows:
The claims of the instant claims refer to a transdermal formulation comprising a buffering agent and the claims of the patent recites a method of treating breast cancer comprising administering a buffering agent comprising sodium bicarbonate topically. Although the instant claims do not per-se teach treating breast cancer, when the specification is used as a dictionary the instant specification teaches using the instant transdermal formulation for treating breast cancer, therefore it would have been obvious to one of ordinary skill in the art to treat breast cancer with the instant formulation with a reasonable expectation of success.
Both applications recite using the same compositions and/or derivatives thereof.


Claims 1-5, 7 and 11-24 are rejected under the judicially created doctrine of obviousness- type double patenting as being unpatentable over claims 1- 11 of U.S. Patent No. 10,639326. Although the conflicting claims are not identical, they are not patentably distinct from each other. The reasons are as follows:
The claims of the instant claims refer to a transdermal formulation comprising a buffering agent and the claims of the patent recites a method of treating gout comprising administering a buffering agent comprising sodium bicarbonate topically. Although the instant claims do not per-se teach treating gout, when the specification is used as a dictionary the instant specification teaches using the instant transdermal formulation for treating gout, therefore it would have been obvious to one of ordinary skill in the art to treat breast cancer with the instant formulation with a reasonable expectation of success.
In view of the foregoing, the patented claims and the current application claims are obvious variations.

No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY V GEMBEH whose telephone number is (571)272-8504. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHIRLEY V GEMBEH/Primary Examiner, Art Unit 1615                                                                                                                                                                                                        03/24/22